Order, Supreme Court, New York County, entered April 4, 1977, granting reargument and on such reargument, granting leave to defendant to add a fifth defense, and denying defendant’s motion for partial summary judgment, is unanimously affirmed, without costs and without disbursements. On the present record, we are unable to say that as a matter *941of law the claims involved were not within the exception in the waivers executed by plaintiff. Concur—Lupiano, J. P., Silverman, Evans, Lane and Sandler, JJ.